Allowably Notice
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Examiner’s Note
2.	The terminal disclaimed filed on 1/4/22 has been approved. The double patenting rejections has been withdrawn.

Reasons for Allowance
3.	The specific method steps and structural features required by claims 1-8 and 11-22 are not anticipated or obviated by the prior art of record. Specifically, the prior art of record fail to teach the limitations of:
4.	Regarding claims 1 – 8 and 11 - 22, Closest prior art (French, Pillai and Chang) revealed after a thorough search of the prior art fail to teach the following limitations:
5.	Regarding independent claim 1, the closest prior art (French, Pillai and Chang) fails to teach the limitations of:
a network analyzer device, coupled to the plurality of antennas, that is configured to selectively detect a plurality of reflection coefficients that are associated with the plurality of antennas, wherein the plurality of reflection coefficients change as a plurality of radio frequency identification (RFID) tags interact with the plurality of antennas, wherein a plurality of gaming objects include the plurality of RFID tags; and
a control device, coupled to the network analyzer device, that is configured to selectively energize a subset of the plurality of antennas according to the change in the plurality of reflection coefficients to determine a plurality of locations for the plurality of RFID tags, wherein the subset of the plurality of antennas is less than all of the plurality of antennas,
6.	Regarding independent claim 19, the closest prior art (French, Pillai and Chang) fails to teach the limitations of:
a computer, coupled to the plurality of antennas and the reader device, that is configured to control the network analyzer device to selectively detect a plurality of reflection coefficients that are associated with the plurality of antennas, wherein the plurality of reflection coefficients change as a plurality of radio frequency identification (RFID) tags interact with the plurality of antennas, and wherein a plurality of gaming objects include the plurality of RFID tags; and
wherein the computer is configured to control the reader device to selectively energize a subset of the plurality of antennas according to the change in the plurality of reflectionPage 6 of 10App. No. 16/559,249 coefficients having been detected to determine a plurality of locations for the plurality of RFID tags, wherein the subset of the plurality of antennas is less than all of the plurality of antennas,
7.	Regarding independent claim 20
selectively detecting a plurality of reflection coefficients that are associated with a plurality of antennas positioned on a gaming table, wherein the plurality of antennas corresponds to a plurality of locations on the gaming table, wherein the plurality of reflection coefficients change as a plurality of radio frequency identification (RFID) tags interact with the plurality of antennas, wherein a plurality of gaming objects include the plurality of RFID tags; 
selectively energizing a subset of the plurality of antennas according to the change in the plurality of reflection coefficients to determine a plurality of locations for the plurality of RFID tags, wherein the subset of the plurality of antennas is less than all of the plurality of antennas;
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        


/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715